DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Applicant’s response filed on January 12, 2021, has been received and entered.  Claims 1, 3, 4, 10, 16, 17, 19, 21, 23, and 24 have been amended, claim 18 has been cancelled, and no claims have been newly added.  Claims 1-17 and 19-27 are pending.  Claims 5-12 stand withdrawn.  Claims 1-4, 13-17, and 19-27 are under instant consideration.
Withdrawn 35 USC § 112
	Claim 15 was rejected in the previous Office Action mailed October 21, 2020, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant’s argument and the evidence provided has been found persuasive.  Accordingly, the rejection is hereby withdrawn. 

Withdrawn 35 USC § 102
	Claims 1-4, 16, 17, and 27 were rejected in the previous Office Action mailed October 21, 2020 under 35 U.S.C. 102(a)(2) as being anticipated by Islam (J. Nanosci. Nanotechnol. 22, 7091-7095, 2011).  Applicant has amended claim 1 to include limitations 

Withdrawn 35 USC § 103
	Claims 13 and 14 were rejected in the previous Office Action mailed October 21, 2020 under 35 U.S.C. 103 as being unpatentable over Islam (J. Nanosci. Nanotechnol. 22, 7091-7095, 2011) as applied to claims 1-4.   Applicant has amended claim 1 to include limitations of claim 18, that were not previously in this instant rejection.  Accordingly, the rejection is hereby withdrawn. 
	Claim 15 was rejected in the previous Office Action mailed October 21, 2020 under 35 U.S.C. 103 as being unpatentable over Islam (J. Nanosci. Nanotechnol. 22, 7091-7095, 2011) as applied to claims 1-4 above, and further in view of Mahou et al (Chem. Mater. 2015, 27, 4380-4389)..   Applicant has amended claim 1 to include limitations of claim 18 that were not previously in this instant rejection.  Accordingly, the rejection is hereby withdrawn
	Claims 18-26 were rejected in the previous Office Action mailed October 21, 2020 under rejected under 35 U.S.C. 103 as being unpatentable over Islam (J. Nanosci. Nanotechnol. 22, 7091-7095, 2011) as applied to claim 1 above, and further in view of Opara et al. (Pub. No.: US 2014/0172308; Pub. Date: May 8, 2014) and Vegas et al. (Pub. No.: US 2017/0246347; Pub. Date: Aug. 31, 2017; filing date Nov. 1, 2015).  The prior art of record does not recite polygalacturonate.  Accordingly, the rejection is hereby withdrawn.

New Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
	Claims 1-4, 13, 14, 16, 17, and 19-27 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Islam (J. Nanosci. Nanotechnol. 22, 7091-7095, 2011), Opara et al. (Pub. No.: US 2014/0127308; Pub. Date: May 8, 2014), Ribeiro et al. (International Journal of Pharmaceutics 403 (2014) 1-9), and Vegas et al. (Pub. No.: US 2017/0246347; Pub. Date: Aug. 31, 2017; filing date Nov. 1, 2015).
	Regarding claims 1-4 and 19-25, Islam discloses microcapsules comprising cysteine-alginate (abstract, Fig. 1).  But Islam fails to disclose a coating on the microcapsules comprising the instantly elected polymer (b1).
	However, in the same field of endeavor of coated microcapsules containing live cells (abstract) Opara discloses inner capsules with cells, surrounded by a PLO coat, wherein the poly-L-ornithine (PLO) coat is surrounded by an outer layer (Fig 6. And [00054]),
	Additionally, in the same field of endeavor of biocompatible coated beads, Ribeiro discloses wherein the coating to the bead is pectin (abstract).
	Additionally, in the same field of endeavor of biocompatible devices including microparticle or beads ([01553] and [01555]) for encapsulating cells [01803], Vegas discloses the outer coating for a bead or particle being the instantly elected species.


    PNG
    media_image1.png
    188
    393
    media_image1.png
    Greyscale
(Claims 21 and 32)
 comprising an alginate and thiol functionalized hydroxyl group (abstract), Mohou discloses the molecular weight of the polymeric microcapsule is 150,000 (page 4386 column 1).
	Regarding claims 13 and 14, Islam discloses microcapsules comprising cysteine-alginate (abstract, Fig. 1) wherein the weight ratio of polymer to cysteine  is 1:4 (page 7092, section 2.2) in an amount from 59 µM of cysteine per gram of alginate (abstract).  But Islam fails to disclose entire range wherein a proportion of the uronic acid unit having the mercapto group in the total constitutional units of the polymer comprising the uronic acid 10 units having the mercapto groups is 0.1 to 50 mol% and wherein a proportion of the mercapto group forming the disulfide bond in the total mercapto groups is 10 to 100 mol%.
However, pursuant to MPEP 2144.05 (I) In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges 
Similarly, pursuant to MPEP 2144.05 (II)(A) Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of 
	Regarding claims 16 and 17 Islam discloses the presence of a calcium divalent meatal ion (pae7092 2.1 and 2.3).
Regarding claim 26, Vegas discloses wherein the surface polymer enhance biocompatibility.
Regarding claim 27, Islam discloses the encapsulation of a Lactobacillus Salivarious  29  (abstract)

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing would be motivated to combine the teachings of Islam et al., Opara et al., Ribeiro et al., and Vegas et al. et al. to provide a multilayer coating for the microcapsules wherein 

    PNG
    media_image1.png
    188
    393
    media_image1.png
    Greyscale

as disclosed by Vagas as a matter of combining prior art elements according to known methods to yield predictable results of producing a microcapsule capable of encapsulating a cell or living organism wherein the polymer making up the microcapsule for encapsulating a cell or microorganism comprises cysteine-alginate.as disclosed by Islam.  One of ordinary skill in the art would be motivated to encapsulate the microcapsules within a multilayer coating in order to achieve a tailored release profile by controlling the amount of microcapsule in the composition and thereby controlling the concentration of active and providing additional protective coatings around the microcapsules for a more sustained release.  Additionally, one of ordinary skill in the art would be motivated to include the outer coating of pectin and the polymer
    PNG
    media_image1.png
    188
    393
    media_image1.png
    Greyscale



	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art the time of filing.

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Islam (J. Nanosci. Nanotechnol. 22, 7091-7095, 2011), Opara et al. (Pub. No.: US 2014/0127308; Pub. Date: May 8, 2014), Ribeiro et al. (International Journal of Pharmaceutics 403 (2014) 1-9), and Vegas et al. (Pub. No.: US 2017/0246347; Pub. Date: Aug. 31, 2017; filing date Nov. 1, 2015) as applied to claims 1-4, 13, 14, 16, 17, and 19-27 above, and further in view of Mahou et al (Chem. Mater. 2015, 27, 4380-4389).
	


	However in the same field of endeavor of microcapsules comprising an alginate and thiol functionalized hydroxyl group (abstract), Mohou discloses the molecular weight of the polymeric microcapsule is 150,000 (page 4386 column 1).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing would be motivated to combine the teachings of Islam et al., Opara et al., Ribeiro et al., Vegas et al., and Mahou et al. for the molecular weight of the alginate-thiol functionalized hydroxyl group polymer making up the microcapsule to have a molecular weight of 150,000 Da as disclosed by  Mahou as a matter of combining prior art elements according to known methods to yield predictable results of producing a microcapsule capable of encapsulating a cell or living organism wherein the polymer making up the microcapsule for encapsulating a cell or microorganism comprises cysteine-alginate.as disclosed by Islam.  One of ordinary skill in the art would be motivated to have the molecular weight of 150,000 Da to ensure a stable microcapsule as evidenced by the teaching of Mahou (page 4385 column 2 last paragraph through the first paragraph on 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art the time of filing.
Response to Arguments:	
Applicants traverse the rejection, arguing that unexpected superior results that sodium polygalacturonate inhibits cellular proliferation more than sodium alginate.  Such results could not have been predicted.
Applicants' argument have been fully considered, but not found persuasive.  Applicant has measured a property of two different polymers to inhibit cellular proliferation.  Measuring a property of a polymer is not enough to establish unexpected superior results.  To establish unexpected results Applicant must first provide evidence of what is expected for the results and then show the results that Applicant has obtained is greater or different then expected.  The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

	Accordingly, the rejection is maintained.
Conclusion
	No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 





/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617